—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about August 20, 1991, which terminated respondent’s parental rights upon a finding that he permanently neglected his children, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that during the four-year period prior to the filing of the petition respondent had only sporadic contact with the *106children and none with the child care agency caseworker, and that he knew or should have known that his children were in kinship foster care with their maternal grandmother since his incarceration did not begin until two years after such placement. Because respondent failed to keep the agency apprised of his whereabouts for at least six months, the agency was not required to make diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [e] [i]), and respondent’s parental rights were properly terminated for permanent neglect (Social Services Law § 384-b [7] [a]). Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.